Rabin and McNally, JJ. (dissenting).
We agree with the majority that were the excluded testimony directed only to the question of the decedent’s motive and intent in making the transfer, its exclusion would have been of no moment. However— and in this respect we likewise agree with the majority — were the testimony addressed to the question of whether the transfer was an illusory one it would be pertinent and admissible. It thus becomes a question as to whether, under the circumstances, the plaintiff made an adequate proffer of proof.
*334The question put to the witness was as follows: “ Q. Tell the-court what you said to Mr. Naclerio and what Mr. Naclerio said to you with regard to the conveyance of the property.” An objection to this question was sustained on the ground that it called for a hearsay response. Such ruling was erroneous. While the response called for was hearsay it was admissible as an admission—an exception to the hearsay rule. (See Richardson, Evidence [8th ed. 1955], § 287 et seq.) Besides, the court in effect was ruling on the propriety of an answer which had not yet been given. The question did not necessarily call for an improper answer. At that point the attorney for the plaintiff stated that the testimony would not be hearsay and that he assumed ' ‘ it has something to do with whether it is a real transfer or an illusory transfer.” While such statement is not as definite and affirmative as it might have been it must be considered in the light of the trial court’s refusal to entertain further exposition on the question of admissibility. The attorney had no choice but to proceed to his next question. Of course, had the court allowed the answer — as it should have done because sitting without a jury no prejudice could have come from it — and had the answer been directed only to motive and intent it could have been ordered stricken.
This is a close case. We do not think it can be said that the evidence preponderates so greatly in favor of the defendant that the failure to allow an answer to the question put was not prejudicial and might not have changed the result. We cannot tell at this point — it depends on what the answer would have been. We think the proffer of proof was sufficient and the exclusion of the testimony erroneous and therefore vote to reverse and order a new trial.
Breitel, J. P., Eager and S tetter, JJ., concur in Per Curiam opinion; Rabie" and McNally, JJ., dissent in opinion.
Judgment affirmed, with costs to the respondent.